Citation Nr: 0106313	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He died on December [redacted], 1998.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1999 by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

The veteran's death certificate lists the immediate cause of 
death as sepsis due to or as a consequence of an incarcerated 
and gangrenous hernia.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were listed as atrial fibrillation and chronic 
obstructive lung disease.

During the veteran's lifetime, service connection was in 
effect for bronchial asthma, evaluated as 30 percent 
disabling from September 1950.  The veteran's respiratory 
condition was evaluated at a VA general medical examination 
in August 1995.


The appellant, through her representative, has contended that 
the veteran's death was related to his service connected 
bronchial asthma.  She has not submitted a medical opinion in 
support of her contention.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  VA is required to provide assistance to a claimant 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).

In the instant case, the record does not contain any 
information concerning medical treatment for the veteran's 
asthma after the VA examination in August 1995 or copies of 
the records of his terminal hospitalization at Monongahela 
Valley Hospital, Carroll Township, Pennsylvania, where he 
died.  The Board finds that the VCAA requires an attempt by 
VA to obtain such records.  The Board also finds that the 
VCAA requires VA to obtain a medical opinion on the 
relationship, if any, of service connected bronchial asthma 
to the veteran's death.  This case will, therefore, be 
remanded to the RO for additional development of the 
evidence, pursuant to the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant identify all physicians who 
treated the veteran for bronchial 
asthma or other respiratory disease 
after August 1995.  After securing any 
necessary releases from the appellant, 
the RO should attempt to obtain copies 
of all such clinical records and, 
also, copies of the records of the 
veteran's terminal hospitalization at 
Monongahela Valley Hospital.  In the 
event that any such records are not 
obtained, the RO should follow the 
notice provisions of the VCAA.

2. The RO should then arrange for a 
specialist in pulmonary medicine to 
review the veteran's medical records 
in the claims file and, after the 
records review, offer an opinion on 
the question of whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that bronchial asthma 
materially or substantially 
contributed to the veteran's death.  A 
rationale for the opinion expressed 
should be provided.  The examiner 
should be provided with a copy of this 
REMAND.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has 

remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




